Citation Nr: 0006200	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-08 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an effective date earlier than January 
1970 for an award of service connection for psoriasis, for 
the purpose of accrued benefits.

3.  Entitlement to an annual clothing allowance, for the 
purpose of accrued benefits.

4.  Entitlement to a disability rating in excess of 50 
percent for service-connected psoriasis, to include 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) due to service-connected 
disability, for the purpose of accrued benefits.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and March 1998 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In July 1996, the RO denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code.  In March 1998, the RO also denied entitlement to an 
effective date earlier than January 1970 for an award of 
service connection for psoriasis, for the purpose of accrued 
benefits; entitlement to an annual clothing allowance, for 
the purpose of accrued benefits; and entitlement to a 
disability rating in excess of 50 percent for service-
connected psoriasis, to include entitlement to a TDIU due to 
service-connected disability, for the purpose of accrued 
benefits.

In an April 1998 substantive appeal, the appellant stated 
that she never asked for entitlement to educational 
assistance benefits pursuant to Chapter 35, Title 38, United 
States Code.  Therefore, this claim is considered effectively 
withdrawn and is not before the Board.  See 38 C.F.R. 
§ 20.204 (1999).  

The appellant submitted additional evidence to the RO in 
August 1998, consisting of excerpts from medical studies.  
This evidence was received subsequent to the issuance of the 
most recent June 1998 supplemental statement of the case; 
however, as the information reported in the studies is 
cumulative of that already of record, a remand to the RO for 
the issuance of a supplemental statement of the case is not 
warranted.  38 C.F.R. §§ 19.31, 19.37 (1999).

The appellant has also claimed entitlement to entitlement to 
dependency and indemnity compensation (DIC) pursuant to the 
provisions of 38 U.S.C.A. § 1318.  See Written Brief 
Presentation, dated October 26, 1999.  This claim has not yet 
been adjudicated, and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1996.

2.  Prior to his death, the veteran had established service 
connection for psoriasis, evaluated as 50 percent disabling. 

3.  The immediate cause of the veteran's death was small cell 
lung cancer.

4.  The appellant has presented no competent medical evidence 
showing that the small cell lung cancer that caused the 
veteran's death developed either during service or to a 
compensable degree within one year after his separation from 
service.

5.  The appellant has presented no competent medical evidence 
showing that therapy used to treat the veteran's service-
connected psoriasis caused or aggravated any small cell lung 
cancer that resulted in his death.

6.  The appellant has presented no competent medical evidence 
showing that service-connected psoriasis caused the veteran's 
death.

7.  The veteran did not have any claims pending at the time 
of his death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  There is no legal entitlement to accrued benefits in the 
absence of a pending claim at the time of the veteran's 
death.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.1000 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of pulmonary pathology, including lung cancer.  
On separation examination in February 1946, the lungs were 
normal.  Chest x-ray revealed no significant abnormalities.

After his separation from service, the veteran claimed 
entitlement to service connection for scalp disease in 
February 1946.  In March 1946, the RO granted entitlement to 
service connection for tinea capitus, evaluated as 
noncompensable, effective from February 1946.  The RO 
assigned a 10 percent disability rating for this condition in 
May 1970, effective from January 1970.

In a January 1970 written statement, Wade H. Boswell, M.D. 
reported that the veteran was incapacitated due to 
psychiatric problems for duties that would be expected of him 
in his regular trade as an electrician.  He had been unable 
to work since August 1969.

On VA examination in April 1970, the veteran's chest x-ray 
was negative for any significant or active pathology.  He 
reported having pleurisy three times.  On psychiatric 
evaluation, he stated that he had not been able to work since 
1969.  His work history included working in zinc mines  The 
examiner diagnosed a psychoneurotic reaction, mixed, very 
severe.  The examiner stated that the veteran was totally 
incapacitated socially and industrially due to his nervous 
condition.  Additional diagnoses included hypertension and 
tinea capitus, corporis and pedis.  

In July 1970, the veteran claimed entitlement to service 
connection for psoriasis.  The RO denied the claim in 
September 1970.  The veteran was notified of the RO's 
decision by letter dated October 8, 1970, and he did not 
appeal.  

The veteran was awarded Social Security Administration (SSA) 
disability benefits in September 1972.  It was determined 
that he had been under a disability as defined by law due to 
a nervous condition and psoriasis since April 1970.  The 
veteran was also awarded disability pension by a previous 
employer in October 1972.

The veteran sought to reopen the claim for service connection 
for psoriasis in 1974, and the RO denied it in February 1974.  
He appealed the RO's decision to the Board.  In conjunction 
with his claim, he provided a written statement from Charles 
I. Huddleston, M.D. to the effect that the severity of his 
psoriasis made it almost impossible for him to hold gainful 
employment.  In particular, manual labor would make his hands 
break out severely from psoriasis.  This statement was dated 
February 1, 1974, and received on February 6, 1974.

In September 1974, the Board granted entitlement to service 
connection for psoriasis.  The RO implemented the Board's 
decision by means of an October 1974 rating decision.  The 
veteran's service connected disability was changed to 
psoriasis, with a 10 percent disability rating effective from 
January 1970 and a 50 percent disability rating (the highest 
available rating for this condition), effective from January 
1974.  A control and award document indicated that RO 
notified the veteran of its decision by letter dated November 
5, 1974.  He did not appeal.

On VA examination in December 1975, the veteran was 
unemployed.  It was noted that his psoriasis came and went, 
and he was being followed by a dermatologist.   The 50 
percent disability rating assigned for this disability was 
continued by means of a January 1976 rating decision, and the 
veteran was notified in a January 30, 1976, letter at his 
most recent address of record.  He did not appeal.

Also associated with the claims folder are numerous 
additional VA and private treatment records of the veteran.  
Chest x-rays showed scarring of the lungs from previous 
infection with no active disease, as early as 1973.  The 
records are also replete with treatment for psychiatric 
problems and exacerbations of psoriasis.  The psoriasis was 
treated with Methotrexate starting in 1980, at which time the 
skin problems were so severe that the veteran could "barely 
get along."  In early 1981, he had a minor persistent cough 
and a peculiar sort of wheezing the first two to three days 
after he took Methotrexate.  It was noted that he might be 
getting pneumonitis from the Methotrexate, and that a lower 
dose would probably avert this.  Psoralen ultraviolet light 
treatment (PUVA) was started in August 1985, as it was 
considered safer than continuing long-term Methotrexate.  
Basal cell skin cancer of the left ear was diagnosed by 
biopsy in August 1985, prior to the onset of PUVA treatment.  

In January 1986, Dr. Boswell reported that the veteran had 
been followed for many years because of a phobic and 
depressive pattern that had been incapacitating for work.

In May 1986, Dr. Huddleston noted that the veteran was having 
chest discomfort, and that there was always a possibility of 
pulmonary fibrosis from the Methotrexate treatment in the 
past.  In June 1989, Dr. Huddleston indicated that the 
veteran had precancerous keratoses that tended to enlarge 
over time and had the potential to make squamous cell 
carcinomas.  In August 1989, he further reported that there 
was fairly good control of the veteran's psoriasis with PUVA 
treatment.  In July 1990, it was reported that the veteran's 
psoriasis was well controlled with PUVA treatment.  A small 
basal cell carcinoma (BCC) of the left cheek was diagnosed in 
October 1990, which was removed.  Hypertrophic actinic 
keratosis with extensive hyperkeratosis and parakeratosis of 
the left neck was identified in September 1991.  The base of 
the lesion was not represented in the biopsy and an 
associated invasive malignancy could not be excluded.   

The veteran applied for an annual clothing allowance in June 
1992.  The RO notified the veteran at his most recent address 
of record by letter dated February 8, 1993, that his claim 
was denied.  He did not appeal.  

Precancerous or cancerous lesions of the veteran's hands, 
left forearm, and right upper cheek were noted in 1992 and 
1993.  In July 1993, the veteran was found to have a BCC in 
front of his left ear and superiorly.  These lesions were 
removed. 

The veteran was diagnosed as having cancer of the left lung 
with lymph node involvement in January 1994.  Biopsy revealed 
focal atypical squamous metaplasia and scant fibrous tissue 
showing dense compact basophilic cells with slight fusiform 
pattern with apparent crust artifact.  The pattern was 
strongly suspicious of small cell carcinoma; however, the 
biopsy material was scant and not deemed sufficient for 
certain malignant diagnosis.  Bronchial brushing showed a 
rare group of mononuclear cells possibly of reserve cell 
origin.

In July 1994, Dr. Huddleston noted that the veteran was on 
chemotherapy and in spontaneous remission of lung cancer.  A 
squamous cell carcinoma of the lip at the lateral left lower 
lip area had been found.  Dr. Huddleston indicated that due 
to its location, the risk of recurrence or metastatic disease 
was high and a specialist was required to excise it 
adequately.

Additional biopsies showed squamous cell carcinoma of the 
left outer corner eyebrow in September 1994 and lichen 
simplex chronicus of the right third finger in May 1995.  

The veteran died on May [redacted], 1996.  The death certificate 
listed small cell lung cancer as the immediate cause of 
death.  

The appellant claimed entitlement to service connection for 
the cause of the veteran's death in June 1996.  She stated 
that the veteran's fatal lung cancer metastasized from one or 
more of his skin cancers and went undetected.  She felt that 
the cause of death listed on the death certificate was 
erroneous.  She further stated that the veteran had squamous 
cell carcinoma incurred as a result of treatment with 
Methotrexate and PUVA for his service-connected psoriasis, 
which metastasized to the lung.  The appellant also requested 
back payment of a clothing allowance which the veteran was 
allegedly due and never received.

In support of her claim, the appellant provided numerous 
articles and/or excerpts from medical treatises, including 
those discussing treatment for psoriasis and those defining 
various types of cancers.  Many of the articles were 
cumulative in the information they provided.  They are 
replete with information suggesting that ultraviolet light 
injured the skin, forming the basis for cancer, and could 
suppress the immune system.  Others noted that PUVA, used to 
treat psoriasis, increased the risk of skin cancer, and that 
Methotrexate caused lung damage.  Another article provided 
that skin cancers normally did not metastasize, but if left 
untreated, had the capacity to spread.  Finally, one study 
showed that PUVA treatment did not increase the risk of 
noncutanous cancers.   

An excerpt from the Physician's Desk Reference (PDR) 
indicated that PUVA therapy increased the risk of cutaneous 
squamous cell carcinoma.  It was also indicated that 
Methotrexate-induced lung disease was a potentially dangerous 
lesion, which could occur acutely at any time during 
treatment.  Pulmonary symptoms included a dry, nonproductive 
cough, a nonspecific pneumonitis, and chronic interstitial 
obstructive pulmonary disease.  A typical patient with 
Methotrexate-induced lung disease presents with fever, cough, 
dyspnea, hypoxemia, and an infiltrate on chest x-ray.  The 
drug interfered with deoxyribonucleic acid (DNA) synthesis, 
repair, and cellular replication.  It was used in the 
treatment of lung cancer, particularly squamous cell and 
small cell types.  

In a June 1996 written statement, Dr. Huddleston reported 
that the PUVA treatment used to treat the veteran's psoriasis 
predisposed the veteran, to some degree, to skin cancers, and 
that some of these that had been removed from the veteran in 
the last few years were caused by PUVA treatment.  Dr. 
Huddleston further reported that the Methotrexate that the 
veteran had taken in the past "does cause some alteration in 
the immune system, although to my knowledge, I do not think 
that the dose that he was taking would be of any significant 
risk that way.  However, you can never say that it had a zero 
effect." 

The appellant submitted additional numerous written statement 
in support of her claims, including in November 1996 and 
January 1997.  She stated that all of the veteran's doctors 
told her that his lung cancer was attributable to PUVA 
treatments and had metastasized from a skin cancer.  A 
pulmonary doctor reportedly stated that the veteran's 
interstitial obstructive pulmonary disease may have resulted 
from Methotrexate treatment.  However, none of the doctors 
would put anything in writing.  The appellant also requested 
an earlier effective date back to 1946 for the veteran's 
service-connected psoriasis, as well as a 100 percent rating 
for service-connected psoriasis back to 1974.  She stated 
that he was determined to be totally disabled by SSA because 
of his service-connected skin disorder, and was under the 
care of a psychiatrist, dermatologist and various medical 
doctors, all who stated that he was totally disabled. 

In March 1997, the RO wrote to the appellant and requested 
that she submit the names and addresses of all health care 
providers that treated the veteran for skin and lung cancer 
and with ultraviolet light.  She was also requested to 
provide a medical opinion supporting her contentions.  The 
appellant responded that no doctor was willing to provide a 
written opinion, although they said her contention was 
correct.  She stated that it would be worthwhile for VA to 
consult with the American Cancer Society in order to obtain 
an opinion on the matter.

In a letter received at the RO in March 1997, the appellant 
stated that the veteran never received the letter from VA 
notifying him that his claim for an annual clothing allowance 
had been denied.  

In April 1997, private treatment records of the veteran, 
dated from 1952 to 1987, were received from Christenberry 
Infirmary.  The records showed only one notation of psoriasis 
in 1987.

Medical records from Knoxville Pulmonary Group were also 
obtained in April 1997, showing that the veteran was 
diagnosed as having small cell carcinoma of the lung in 
January 1994.  His history included chronic tobacco abuse 
with probable obstructive lung disease.  The veteran smoked 
at least one package of cigarettes a day for 57 years.  He 
worked as an electrician for 35 years with known asbestos 
exposure.  He also worked as a textile machine shop operator.  
Upon hospitalization in December 1994, magnetic resonance 
imaging (MRI) of the brain and bone scan revealed no 
metastatic disease.  

Medical records from Fort Sanders Regional Medical Center 
obtained in April 1997 revealed that the veteran was treated 
for a reaction to Methotrexate, burning pain in the upper 
chest and both arms, in August 1986.  Chest x-ray was normal.  

In an April 1997 written statement, Dr. Boswell reported that 
he treated the veteran primarily for a chronic depressive 
reaction with phobic symptoms from 1968 to 1994.  He 
submitted some medical records showing treatment for this 
condition in the 1970s, which indicated that the veteran was 
unemployable due to a psychiatric condition.  An April 1997 
written statement from Mary Pat Collins, M.D., revealed that 
the veteran was treated for macular degeneration since 1990.

Medical records from University of Tennessee Medical Center 
obtained in May 1997 revealed that the veteran underwent 
surgery for removal of squamous cell carcinoma of the left 
lower lip in August 1994.

Additional treatment records from Dr. Huddleston dated from 
1974 to 1995 were also obtained, showing continuous treatment 
for psoriasis.

Also obtained were medical records from Urology Associates of 
Knoxville, dated from 1991 to 1993; from A.H. Lancaster, 
M.D., dated from 1947 to 1973; from East Tennessee Heart 
Consultants and Knoxville Pulmonary Group, dated from 1990 to 
1994; from East Tennessee Radiology/Oncology, dated from 1994 
to 1996; from Baptist Hospital, dated in 1996; and from 
Michael Underwood, M.D., dated from 1990 to 1993.  Records 
from East Tennessee Oncology showed recurrent small cell lung 
cancer with central nervous system and liver metastasis in 
October 1995.  Upon hospitalization at Baptist Hospital in 
April 1996, the veteran was diagnosed as having, inter alia, 
small lung carcinoma with metastasis to the brain and bone.    

A VA employee telephoned Dr. Huddleston in February 1998.  
Dr. Huddleston stated that Methotrexate could cause some 
complications, but that the dosage that the veteran took for 
his treatment of psoriasis was not sufficient to cause his 
cancer.  Rather, Dr. Huddleston stated that the veteran's 
cancer was most likely caused by smoking.


II.  Legal analysis

A.  Service connection for the cause of the veteran's death

The threshold question that must be resolved is whether or 
not the appellant has submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), "a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  A well-grounded claim is "a plausible claim, 
one that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) (applying 
well-grounded claim requirement in context of service 
connection for cause of veteran's death).  The United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc).  If the appellant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is not obligated under 38 U.S.C.A. § 5107(a) (West 
1991) to assist the appellant any further in the development 
of that claim.  Murphy, 1 Vet. App. at 81.  

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for a malignant tumor 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's service-connected 
disability, i.e., psoriasis, directly caused his death, or 
that his fatal lung cancer had its onset during service or 
within the first post-service year.  The first evidence of 
record showing the presence of lung cancer is dated in 1994, 
many years following the veteran's separation from service, 
and the record lacks evidence of a nexus, or link, between 
lung cancer and the veteran's active service.  There are no 
medical opinions contained in any of the veteran's post-
service medical records relating his lung cancer to any 
inservice disease or injury. 

Rather, the appellant argues the veteran's lung cancer should 
be service connected on a secondary basis.  More 
specifically, she maintains that the PUVA treatment in 
conjunction with Methotrexate and Oxsoralen used to treat the 
veteran's service-connected psoriasis caused squamous cell 
skin cancer which was undetected and metastasized to his 
internal organs resulting in his death.  She contends that 
his lung cancer was not small cell type, but squamous type, 
because the medical evidence was not conclusive and the point 
of origin of the cancer was never identified.  She further 
maintains that the cause of death on the veteran's death 
certificate is wrong.  

There is medical evidence of record suggesting that the PUVA 
treatments used to treat the veteran's psoriasis could have 
resulted in his skin/cutaneous cancers.  However, even 
assuming that treatment for the service-connected psoriasis 
did result in skin cancer, the appellant has presented no 
competent medical evidence showing that any skin cancer 
caused or aggravated the veteran's fatal lung cancer.  No 
medical evidence has been presented or secured showing that 
the skin cancer metastasized to the lung.  The medical 
evidence indicates only that the lung cancer metastasized to 
the lymph nodes, brain, bones, central nervous system and 
liver.  The only evidence in support of a finding that the 
veteran's lung cancer was caused by skin cancer is the 
appellant's statements.  However, there is no indication that 
she possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield, 8 Vet. App. at 388; 
Robinette, 8 Vet. App. at 74; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Concerning the medical excerpts submitted by the appellant, 
the Board finds this evidence to be of no probative value.  
The information contained in the excerpts is too general and 
inconclusive.  The excerpts discuss only generic 
propositions, and do not apply to the particular facts of 
this case.  They are insufficient to make the claim 
plausible.  To the extent that the appellant is attempting to 
extrapolate from the medical excerpts that the veteran's skin 
cancer metastasized to the lung, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  Sacks v. West, 11 Vet. App. 314 
(1998).  Although the excerpts indicate that skin cancer can 
metastasize, there was no such medical evidence to support 
such a conclusion is this case.  To find that the veteran's 
skin cancer metastasized to the lung based upon the medical 
excerpts would be no more than speculation.

The Board has also considered the appellant's statements that 
all of the veteran's doctors told her that his lung cancer 
was attributable to PUVA treatments and had metastasized from 
a skin cancer.  However, "hearsay medical evidence" does 
not constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran's extensive 
medical records have been associated with the claims folder 
and reflect no such opinion.  The appellant also reported 
that no doctor would put any such opinion in writing.

Further, the Board is cognizant of the appellant's argument 
that the cause of death listed on the veteran's death 
certificate is wrong.  She has stated that the veteran died 
from squamous cell lung cancer as opposed to small cell lung 
cancer, based upon the autopsy findings of focal atypical 
squamous metaplasia, which she contends is related to 
squamous cell carcinoma of the skin.  She is not competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Medical professionals who examined the 
veteran and reviewed the diagnostic testing diagnosed him as 
having only small cell cancer of the lung.  Regardless, 
squamous cell carcinoma is defined as "the form occurring in 
the skin, usually existing in sun-damaged areas or 
preexisting lesions;" or, "in the lung, one of the most 
common types of bronchogenic carcinoma, generally forming 
polypoid or sessile masses that obstruct the airways of the 
bronchi.  It usually occurs in middle-aged individuals with a 
history of smoking."  Dorland's Illustrated Medical 
Dictionary 267 (28th ed. 1994).   

With respect to the use of Methotrexate to treat the 
veteran's service-connected psoriasis, there is no medical 
evidence of record suggesting that this drug causes lung 
cancer.  While some of the medical evidence indicates that it 
causes lung damage, there is no suggestion that is causes 
lung cancer.  To the contrary, the PDR stated that it was 
used in the treatment of lung cancer, particularly squamous 
cell and small cell types.  Further, Dr. Huddleston reported 
that the dosage of Methotrexate that the veteran had taken 
would not be of any significant risk and was not sufficient 
to cause his cancer.  Dr. Huddleston also stated that the 
veteran's cancer was most likely caused by smoking.

Thus, the evidence of record fails to establish a basis for 
service connection for the cause of the veteran's death.  The 
appellant has submitted no medical evidence, and there is 
none in the claims file, to render her claim plausible.  
Accordingly, the Board finds that her claim is not well 
grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant was asked to submit a medical 
opinion in support of her claim in March 1997; however, she 
responded that no doctor would put an opinion in writing.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to the appellant's claim under 
38 U.S.C.A. § 5103(a) (West 1991).

The appellant has asked that VA arrange for an expert to 
review the veteran's claims folder and render an opinion as 
to whether or not his lung cancer was related to treatment 
received for  his service-connected psoriasis.  When, in the 
judgment of the Board, additional medical opinion is 
warranted by the medical complexity or controversy involved 
in an appeal, the Board may obtain an advisory medical 
opinion from one or more medical experts.  38 C.F.R. 
§ 20.901(d) (1999).  In this case, the appellant has not come 
forward with any medical opinion or evidence that supports 
her contentions, which are based on lay speculation on her 
part as to what she feels might have happened.  There is no 
medical complexity or controversy involved, because there is 
not a plausible claim.  Accordingly, the Board does not find 
that an IME opinion is warranted.


B.  Accrued benefits claims

When a veteran dies from service-connected disability, DIC is 
paid to his surviving spouse.  38 U.S.C.A. § 1310, 1311 (West 
1991 & Supp. 1999).  The standards and criteria for 
determining whether or not a disability from which a veteran 
has died is service-connected are the same standards and 
criteria employed for determining whether a disability is 
service connected generally, i.e., while the veteran is still 
alive.  38 U.S.C.A. § 1310 (West 1991).  Issues involved in a 
claim for DIC are decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (1999).

Unlike a claim for DIC, a claim for accrued benefits is 
derivative of a claim made by the veteran during his life.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).
Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death, based on existing ratings or 
decisions or based on evidence in the file at the date of 
death, that were due and unpaid for a period not to exceed 
two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 1999).  Accrued 
benefits, in contrast to "death benefits" such as DIC, 
death compensation, and death pension, "are sums owing to 
the veteran for prior periods, but unpaid at the time of 
death."  Zevalkink, 102 F.3d at 1242 (holding that accrued 
benefits are amounts "due and unpaid" prior to the 
veteran's death and are not in the nature of death benefits 
of the type referred to in 38 U.S.C. § 5310).  See also, 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 90 (1998) ("a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application.")  

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991).  The appellant 
having claimed entitlement to accrued benefits, the first 
inquiry is whether the appellant filed a timely claim for 
accrued benefits within one year after the date of death.

In this case, the appellant submitted an application for DIC 
and accrued benefits in June 1996, after the veteran's death 
on May [redacted], 1996.  The law provides that a claim by a 
surviving spouse for DIC "shall also be considered to be a 
claim for . . . accrued benefits."  38 U.S.C.A. § 5101(b)(1) 
(West 1991); see Isenhart v. Derwinski, 3 Vet. App. 177, 179 
(1992).  The Board concludes, therefore, that she did submit 
a timely application for accrued benefits when she submitted 
her claim for DIC benefits in June 1996 within one year after 
the veteran died.  She also requested such benefits in 
statements received at the RO in November 1996 and January 
1997.

The veteran made claims during his lifetime for service 
connection for psoriasis, increased ratings for psoriasis, 
and entitlement to an annual clothing allowance.  However, 
his claims were not "pending at the time of his death" 
because they had been finally adjudicated by the RO.  As 
noted above, the Board granted service connection for 
psoriasis in September 1974.  In October 1974, the RO 
implemented the Board's decision, assigning an effective date 
of January 1970.  In January 1976, the RO denied entitlement 
to a disability rating in excess of 50 percent for service-
connected psoriasis.  Entitlement to an annual clothing 
allowance was denied by the RO in February 1993.  Jones v. 
West, 136 F.3d 1296, 1300 (Fed.Cir. 1998) (holding that "in 
order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision"); see also 
Zevalkink, 102 F.3d at 1242 (noting that "[i]f existing 
decisions were adverse, then no benefits are payable").

The veteran was notified of these decisions at his most 
recent address of record, by letters dated in November 1974, 
January 1976 and February 1993.  Because he did not file a 
notice of disagreement with those decisions within one year, 
the decisions became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.200, 20.302 (1999).  The veteran did 
not die until May 1996.  The evidence of record does not 
indicate that he appealed the 1974, 1976 and 1993 decisions 
or that they were pending at the time of his death.  At no 
time during his life did he request entitlement to an 
effective date earlier than January 1970 for an award of 
service connection for psoriasis.  Nor did he again request 
entitlement to an annual clothing allowance subsequent to the 
February 1993 final decision.

Although the appellant claims that the veteran did not 
receive the February 1993 notice letter, the law requires 
only that the VA mail a notice, and then presumes the 
regularity of the administrative process in the absence of 
clear evidence to the contrary.  The appellant's mere 
statement that the veteran never received the February 1993 
notice letter, standing alone, is not the type of clear 
evidence to the contrary which is sufficient to rebut the 
presumption of regularity.   See Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 
131 (1926) as to the presumption of regularity); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the 
presumption of regularity to official duties of the RO). 

Concerning entitlement to a disability rating in excess of 50 
percent for service-connected psoriasis, to include 
entitlement to a TDIU due to service-connected disability, 
under 38 C.F.R. § 3.155(a), any communication or action 
indicating an intent to apply for one or more benefits under 
laws administered by VA may be considered an informal claim.  
Such informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.157(b) (1999).  A claim for a total rating 
based on individual unemployability "is in essence a claim 
for an increased rating."  Norris v. West, 12 Vet. App. 413, 
420 (1999). 

In this case, the last final disallowance of a claim for an 
increased rating for the service-connected psoriasis was the 
January 1976 rating decision.  There was no legal basis for a 
schedular evaluation in excess of 50 percent for service-
connected psoriasis; and therefore, no obligation to 
interpret any medical evidence as an informal claim for an 
increased schedular rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, 7806, 7816; see Sabonis v. Brown, 6 
Vet. App. 426, 429-430 (1994).

Concerning a "formal" claim for TDIU, the veteran did not 
submit a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, at any time prior to 
his death.  Furthermore, he had only one service-connected 
disability rated as 50 percent disabling.  As his schedular 
rating did not meet the minimum criteria of 38 C.F.R. 
§ 4.16(a), there could not have been a reasonably raised 
claim for a TDIU rating under 38 C.F.R. §§ 3.155(c) and 
3.157(b) prior to his death in May 1996.  Despite any 
evidence of unemployability, VA was not required to 
adjudicate a well-grounded TDIU claim based upon the evidence 
of record because the veteran's schedular rating did not meet 
the minimum criteria of 38 C.F.R. § 4.16(a).  Norris, at 421.  

Regardless, the Board has reviewed the medical evidence in 
file at the time of the veteran's death in detail.  The 
majority of the records are irrelevant and provide no 
information about unemployability due to service-connected 
psoriasis.  It is not ascertainable from any of the evidence 
in file at the time of the veteran's death that he was 
unemployable solely as a result of service-connected 
psoriasis.  38 C.F.R. §§ 3.155(c) and 3.157(b).  The veteran 
had a nonservice-connected psychiatric disorder that 
significantly impaired his employability, as reported by Dr. 
Boswell.  There were no medical opinions to the effect that 
he was unemployable as a result of service-connected 
psoriasis subsequent to January 1976.  Although there was one 
medical opinion from Charles I. Huddleston, M.D. indicating 
that the severity of the veteran's psoriasis made it almost 
impossible for him to hold gainful employment, this statement 
was received at the RO on February 6, 1974, before the Board 
granted entitlement to service connection for psoriasis, and 
therefore cannot be construed as an informal claim for TDIU 
as the veteran was not service connected for psoriasis at 
that time.  This evidence was also considered by the RO when 
it awarded the veteran a 50 percent rating for psoriasis in 
October 1974.

Therefore, as the appellant's claims were not derived from 
claims that the veteran had pending at the time of his death, 
they must be denied for an lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for the cause of the veteran's death is 
denied.

Entitlement to an effective date earlier than January 1970 
for an award of service connection for psoriasis, for the 
purpose of accrued benefits, is denied.

Entitlement to an annual clothing allowance, for the purpose 
of accrued benefits, is denied.

Entitlement to a disability rating in excess of 50 percent 
for service-connected psoriasis, to include entitlement to a 
TDIU due to service-connected disability, for the purpose of 
accrued benefits, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

